Title: From Thomas Jefferson to William Henry Harrison, 28 April 1805
From: Jefferson, Thomas
To: Harrison, William Henry


                  
                     Dear Sir
                     
                     Washington Apr. 28. 05.
                  
                  I recieved some time ago from mr Jesse B. Thomas, Speaker of the H. of Representatives of Indiana, a certificate of the election of ten persons out of whom I am to name five for the legislative council. the names being new to me, and utterly uninformed of every character, it would be to substitute chance for choice were I to designate the five. I therefore send you an instrument designating the five who are to compose the council, but leaving a blank for their names to be filled up by you. in doing this I can only recommend an adherence to the principles which would have governed myself in making the selection. 1. to reject dishonest men. 2. those called federalists even the honest men among them, are so imbued with party prejudice, so habituated to condemn every measure of the public functionaries that they are incapable of weighing candidly the pro and the con, of any proposition coming from them, & only seek in it the grounds of opposition. their effect in the public councils is merely to embarras & thwart them. 3. land-jobbers are undesirable. it is difficult for them, even with honest intentions, to act without bias in questions having any relation to their personal interests. the principle of distribution merits respect, where there is not too great a disparity between two candidates. I observe the legislature have paid a just attention to it. those in the county of Wayne being now out of the territory, we have of course but 8. out of which the 5. are to be named.
                  Your favor of Mar. 29. is just recieved. commissions issued early in March to the judges of Louisiana. the map of the Arcansa mentioned in your letter has not come with it, but will I suppose find it’s way here. accept my thanks for it. we hear rumours of combinations among the Indians on both sides the Missisipi for objects not explained to us. I credit them the less as you say nothing of them. these coalitions merit great attention and should be prevented if possible. justice, favor, & interest must all be kept in activity to counterwork them. liberalities and patronage to chiefs of influence may be necessary & cannot but have effect. if each tribe can be satisfied that they have a sure & separate reliance on the justice & liberality of the government of the union, they will probably see their safety and prosperity better secured by that than by a dependance on rival tribes: and in this they shall not be disappointed. the general approbation given to our measures respecting the Indians shews that they are in unison with the sentiments of the great body of our nation, & that there is no danger of a departure from them. the Little Turtle is indisposed. ambition will account in some degree for his efforts to produce a great confederacy; but perhaps we also may have been defective in our kindnesses to him. a liberality towards him which would not be felt by us, might prevent great embarrasment & expence. the Delawares & Piankeshaws will of course keep aloof from these plots, & attached to us, because we are maintaining their independance.
                  Accept my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. be so good as to inform me of the names you insert in the instrument of designation, that they may be recorded here. May 1. 05. the map is this moment come to hand.
                  
               